Title: To James Madison from John Street (Abstract), 3 February 1805
From: Street, John
To: Madison, James


3 February 1805, Fayal. “One [sic] the 20th of December Last [not found] by the same Ship Shepherdess I had also the honor of informing you, Sir, that a violent gale of wind” had caused the wreck of an American schooner on the island of Pico. “An hour after a boat came from that Island and brought me a Letter of Capn. William Newman Junior Stating that on the 18th. the Schooner Charles of Charlestown belonging to Mr. Isaac Carleton of Boston under his command from Bordeaux Loaded with wine and Brandy in a tremendous gale of wind had been cast away on the Coast of the Island; that all the Crew was saved and unmolested, and requesting my assistence for the better security of the property already Saved. The weather being moderate that evening I resolved to go over to the place of the Wreck, and soon after my arrivel I went with Capn. Newman to the Judge of the place and requested him all help and protaction that the Case demanded, until that property should be removed to the Customhouse at Fayal to be Shipped off from thence. I observed him at the same time that whatever should be sold would be also’ at the sd. Fayal, there being a place of Trade where the concurrence of Merchants should make the sellings more profitable to the Concerners of the property. I immedeately found that my propositions were not agreeable to him, and that his intention was to arrogate to himself the Jurisdiction of the Customs in a place where there never was a Customshouse … Observing the matters going on in an irregular form I protested against the proceedings of the sd. Judge, and have represented the facts to the Governour General in Terceira.” Awaits his decision.
“On the Twelveth of Last January put in here in Distress the Ship John Jones commanded by John Allen from Newcastle bound to New york.” Allen agreed to take the crew of the Charles on board without charge if their provisions were supplied, which was done at a cost of $79.24.
“A few days ago I received a Letter from my Agent at Terceira Mr. Tomé de Castro informing me that on the 15th. of Last month there arrived in distress the Brig Experiment Capn. James Kenndy from Leverpool bound to New york in Balast and being surveyed, and found that her repairings would amount to $2500 it was thought more prudent by him and sd. Capn. to sale the vessell pr. account of the concerners.
“Also that on the 19th. of sd. month the[re] had arrived the Ship Two Sisters Capn. Andrew Tucker from Leverpool bound to New york Loaded with salt, hearthenware and some dry goods.”
